Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In re Jeanna LaPointe                                         Original Mandamus Proceeding

No. 06-22-00039-CV                                      Memorandum Opinion delivered by Chief
                                                        Justice Morriss, Justice Stevens and Justice
                                                        van Cleef participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the relief
sought. Therefore, we deny the petition.



                                                        RENDERED AUGUST 16, 2022
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk